Citation Nr: 0709832	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-00 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability, asserted to be secondary to service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.

2.  Entitlement to service connection for a left shoulder 
disability, asserted to be secondary to service-connected 
bilateral pes planus with mild heel valgus and bilateral 
hallux valgus.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The Board previously adjudicated the veteran's claim in May 
2005.  The veteran's claim for service connection and a TDIU 
rating was denied.  

The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The veteran's attorney and VA's General Counsel filed a Joint 
Motion requesting that the Court vacate the Board's decision.  
The Joint Motion also requested that the Court remand the 
case to the Board for further development and re-adjudication 
in accordance with the directives of the September 2006 Joint 
Motion.  

The Court granted the Joint Motion for remand in October 2006 
and returned the case to the Board.

The Board wrote to the veteran's attorney in November 2006.  
The veteran was advised that the case was returned to the 
Board by the Court.  He was further advised that he had 90 
days to submit additional evidence or argument in support of 
his claim.  

The veteran's attorney submitted a response in February 2007.  
She attached a statement from the veteran wherein he said 
that he had nothing further to submit in support of his 
claim.  She also included a copy of the Joint Motion.  
Finally, the attorney requested that the case be remanded for 
a medical examination.  

Finally, the Board notes that the veteran was denied an 
increased rating for his service-connected bilateral pes 
planus by the Board in August 2004.  He submitted a new claim 
for an increased rating, and a new claim for a TDIU rating, 
in July 2005, while the current case was on appeal to the 
Court.

The RO denied the claim for the increased rating and TDIU.  
The veteran has perfected an appeal of the denial of the 
claim; however, the RO has not certified the claim on appeal 
to the Board.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty from September 1976 to 
April 1977.  He was granted service connection for bilateral 
pes planus, with mild heel valgus and bilateral hallux valgus 
in August 1977.  He was awarded a 10 percent disability 
rating.  The veteran's disability rating was increased to 30 
percent in May 1996.  

The veteran was afforded a VA examination as part of a 
routine evaluation of his disability in June 1999.  His 30 
percent disability rating was maintained in a rating decision 
dated in July 1999.

The veteran's disability rating was increased to the present 
level of 50 percent in April 2002.

The veteran submitted his claim for service connection for 
left and right shoulder disabilities, as secondary to his 
service-connected pes planus, in March 2003.  He did not 
identify the basis for the claim at that time.  

The veteran submitted a statement in June 2003 wherein he 
explained the basis for his claim.  He stated that he was at 
work and walking down a hallway to the bathroom.  He noticed 
that the plant was on fire.  He started to run to get out of 
danger but stumbled and fell on his shoulder.  He said that 
he felt that his service-connected foot disability had a lot 
to do with the accident.  

The veteran also submitted a formal claim for TDIU in June 
2003.  He said that he had last worked in August 2000 and 
that he left his employment because of his disability.  The 
veteran had worked for the same company for 27 years at that 
point.

The veteran included other items of evidence with a 
submission in July 2003.  One item was a VA Form 21-4192 from 
the veteran's employer, Airtherm.  The employer reported that 
the veteran was terminated when the plant was closed in 
August 2000.  There was no mention of any physical impairment 
being related to the veteran's severance of employment.  

The veteran also submitted evidence related to a fall that he 
had at Airtherm on March 26, 1998.  The evidence included a 
letter from an insurance carrier that notified the veteran 
that they were in receipt of his claim for Worker's 
Compensation benefits.  The veteran was to complete an 
enclosed form and authorize the insurance carrier to obtain 
records.

The veteran completed an Employee's Injury Report in April 
1998.  He reported that he fell on a concrete floor when 
going to the bathroom at Airtherm on March 26, 1998.  There 
is no reference to a fire in the plant.  The veteran said 
that he was treated by a Dr. Lopez.  The veteran also 
reported that he had no other health or physical impairments 
prior to the accident and that he was not receiving 
compensation for disability.  The veteran included a copy of 
a receipt for a prescription written by Dr. Ramon Lopez on 
March 26, 1998, and a copy of a company authorization for 
reimbursement for the cost of the prescription.  Finally, the 
veteran included an authorization for the carrier to obtain 
records from Dr. Lopez.

The veteran also submitted VA treatment records for the 
period from September 2000 to June 2003.  The records reflect 
that the veteran was seen to establish care with VA on 
September 20, 2000.  An entry from that date recorded that 
the veteran had been followed by a Dr. Duplooy for the past 
two years.  An entry dated May 17, 2001, noted a complaint of 
bilateral shoulder pain for the past eight months.  The 
veteran denied any trauma.  Finally, another entry, dated 
March 6, 2003, noted that the veteran complained of having 
problems at his job working as a security guard.  He was 
working nights and having to do 12-hour shifts and going to 
school during the day.  He was not able to regularly attend 
school so he had quit his job.

A review of the claims folder shows that the veteran applied 
for vocational rehabilitation benefits in November 2000.  The 
veteran was seeking training in drafting and designing.  
There is no further documentation of his vocational 
rehabilitation other than he was issued a check for $600 from 
the vocational rehabilitation revolving fund in July 2001.  
The veteran did list having received additional training in 
drafting and designing on his formal TDIU claim in June 2003.  
The veteran's vocational rehabilitation file must be 
obtained.

The veteran testified at a Travel Board hearing in March 2004 
that he suffered his fall at work in August 1999.  He did not 
make any reference to the fall in March 1998 that is 
documented in evidence submitted by the veteran.  He said 
that he was treated for his shoulder injury by Dr. Lopez.  

Additional development is required.  The private treatment 
records from Dr. Duplooy should be obtained as he was 
treating the veteran from at least 1998 to 2000 and the 
records are likely to contain evidence relating to the 
veteran's shoulder problems.  Also, the veteran has been 
asked to either provide the records from Dr. Lopez or 
authorize the RO to obtain the records.  He has not done 
either.  He has provided a copy of the prescription written 
by Dr. Lopez in March 1998.  The veteran should again be 
asked to either provide the complete records or authorize the 
RO to obtain them either from Dr. Lopez or Airtherm.

In addition, records relating to the March 1998 fall must be 
obtained from the insurance carrier and Airtherm.  Despite 
the veteran's assertion that he suffered his fall in August 
1999 the documentary evidence of record points to a fall at 
work in March 1998.  In addition, verification of the fire at 
the plant should also be done as the veteran maintains that 
it was this emergency that necessitated his attempt to run.  

The veteran should also be encouraged to provide additional 
evidence in support of his service connection claim, to 
include a statement from the friend he said was present with 
him when he fell and that also would have seen the fire.  
Statements from an individual or individuals that either 
witnessed the fall or was with the veteran soon after the 
fall would be of the most benefit.  

The veteran should also be asked to provide information on 
any and all employment he has had since August 2000.  The 
March 2003 VA treatment record documents his work as a 
security guard at a time subsequent to his statement that he 
last worked in August 2000.  This information is relevant in 
assessing his ability to maintain gainful employment.  

As noted in the Introduction, the veteran perfected an appeal 
for an increased rating for his service-connected pes planus 
and for a TDIU rating while the current case was pending on 
appeal at the Court.  The latest claim for a TDIU rating is 
moot as the prior TDIU claim is still active in light of the 
Court's order.  

The Board notes that the veteran was examined for his 
increased rating claim in August 2005.  However, the examiner 
did not provide any assessment on the disability's impact on 
the veteran's ability to obtain and maintain substantially 
gainful employment.  As pes planus is the veteran's only 
service-connected disability, a new examination is required 
to obtain such an assessment.


Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  The records from Dr. Duplooy and 
Dr. Lopez are of special interest.  The 
RO should attempt to obtain and associate 
with the claims folder any medical 
records identified by the veteran.  

2.  The veteran should be asked to 
provide information on any and all 
employment he has had since leaving 
Airtherm in August 2000.  He should also 
be asked to provide evidence from a 
witness that he has said was with him at 
the time of his fall.  

3.  The veteran's VA vocational 
rehabilitation file should be obtained 
and associated with the claims folder.

4.  The RO should obtain the necessary 
releases and request all records 
associated with the veteran's fall at 
Airtherm in March 1998.  This would 
include records pertinent to his Worker's 
Compensation claim and records from 
Airtherm.  Airtherm should also be 
contacted to learn if there was a fire 
involved in the March 1998 incident and 
whether there was any other fall at work 
involving the veteran.  If a separate 
incident is identified, the records 
relating to that incident should also be 
obtained.

5.  The veteran should be scheduled for a 
VA examination to assess the current 
level of disability from related to his 
pes planus.  The claims folder must be 
made available to and reviewed by the 
examiner as part of the examination.  The 
examiner is requested to provide an 
opinion as to whether the veteran's pes 
planus disability prohibits him from 
obtaining and maintaining substantially 
gainful employment.  A complete rationale 
must be provided for any opinion 
expressed.

6.  Thereafter, the RO should re-
adjudicate the veteran's claim, to 
include consideration of whether the 
claim should be submitted to the Director 
of Compensation and Pension Service 
pursuant to the provisions of 38 C.F.R. 
§§  3.321(b)(1), 4.16(b) (2006).  If any 
of the benefits sought on appeal are not 
granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his attorney an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



